DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 22, 2020 has been entered.  Amendment of claims 16 and 22-23 is acknowledged. Claims 1-4, 6-15 and 21 are withdrawn pursuant to Applicants' election filed on December 19, 2019. Claims 16-20 and 22-24 are currently under consideration in this application.
The rejection of claims 16-20 and 22-24 under 35 U.S.C. 112(a) for lack of enablement is withdrawn in view of Applicant's claim amendments. 
The rejection of claims 23-24 under 35 U.S.C. 112(a) as failing to comply with the written description requirement (new matter rejection) is withdrawn in view of Applicant's claim amendments.

Response to Arguments
Applicant’s arguments, filed 10/22/2020, with respect to the rejection of claims 16-20 and 22 under 35 U.S.C. 112(b) have been fully considered, but they are not persuasive.  Applicant's amendment to claim 16 does not clearly set forth how the comparing step is used to assess the substances added.  It is unclear if the comparing step is a multi-step process or if step (i) recites two separate quantifications to compare different parameters over time and after substances are added.  Therefore, this rejection has been maintained.  
Claim Objections
Claims 16-24 are objected to because of typographical errors and convoluted or superfluous phrases.  Appropriate correction is required.  Please see Examiner suggestion of claim amendment below under Allowable Subject Matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 16, lines 34-41 recites "i) comparing results of step f for each sub sample after said first and second periods to see whether the number of red spots in any of said samples has increased or decreased from said first period to said second period, and to compare the number of red spots in any of said sub-samples to which said substance has been added to the number of red spots in the control sub-sample, to assess whether said substance has caused an increase or a decrease in the number of red spots detected." It is unclear if the comparing step to assess the substances added is a one step or multi-step process or if step (i) recites two separate quantifications to compare the parameters.  Furthermore, the claim does not set forth the relationship 
Claims 17-20 and 22 are dependent on claim 16 and are also rejected due to said dependency. 
Claim 23, lines 35-38 recites "counting and recording the incidence of red spots in each sample, to see whether said treatment has resulted in a significant decrease in the number of red spots as a result of said screening."  It is unclear which of the samples are being counted and how a decrease in the number of red spots would occur as a result of said screening.  Claim 24 is dependent on claim 23 and are also rejected due to said dependency. 

Allowable Subject Matter
Claims 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is suggested to Applicant to amend the claims as follows:
Cancel withdrawn claims 1-15.  
Claim 16.  A screening method for assessing substances including:
a.	taking a sample of peripheral blood from a patient;
b.	dividing said blood sample into a plurality of sub-samples, keeping at least one sub-sample as a control, and adding a substance to each of the remaining sub-samples;
c.	inoculating said sub-samples from step b in a culture medium selective for acid-fast mycobacteria, said culture medium including: 

II.	Middle brook OADC liquid comprising purified water, bovine albumin, dextrose, catalase and oleic acid;
III.	Polyoxyethylene stearate;
IV.	A preparation of 6000 units of polymyxin B, 600 micrograms amphotericin B, 2400 micrograms nalidixic acid, 600 micrograms trimethoprim, and 600 micrograms azlocillin;
V.	Ferric mycobactin; and
VI.	At least 0.5% w/v tryptophan;
d.	incubating said sub-samples in culture medium from step c at a predetermined temperature for a first period;
e.	staining a portion of each sub-sample using a Ziehl-Neelsen staining method with an alcohol-free decolouriser, so that spheroplastic forms of acid-fast mycobacteria are visualized as red spots;
f.	counting and recording the red spots in each Ziehl-Neelsen stained sub-sample; 
g.	re-incubating said sub-samples from step d for a second period;
h.	repeating steps e and f;
i.	comparing results of step f for each sub-sample after said first and second incubation periods to detect an increase or decrease in the number of red spots in any Ziehl-Neelsen stained sample from said first period to said second period, and 
j.	comparing the number of red spots in Ziehl-Neelsen stained sub-samples with substances added to the number of red spots in the Ziehl-Neelsen stained control sub-sample to assess whether said substance has caused an increase or decrease in the number of red spots.

Claim 17.  The method of claim 16, wherein between steps a and b, the blood sample is centrifuged so as to concentrate white blood cells in the sample, such that sub-samples are selected from the portion of the sample where the white blood cells are concentrated. 
Claim 18. The method of claim 16, wherein in step f, morphology of the red spots in each sample is also recorded.
Claim 19. The method of claim 16, wherein said predetermined temperature is 37 degrees centigrade, said first period is 8 days and said second period is 30 days.
Claim 20. The method of claim 16, wherein the substances to be assessed are substances considered to be suitable for treating inflammatory bowel disease and/or Crohn's disease.
Claim 21 (rejoined). The method of claim 20, wherein the substances to be assessed are selected from the group consisting of clarithromycin, rifabutin, rifampicin, gentamicin, ethambutol, rifaximin, ciprofloxacin, levofloxacin and clofazimine.
Claim 22.  The method of claim 16, wherein the substances are selected from the group consisting of glutamine, glutamic acid, vitamin D, vitamin B6, vitamin B7, vitamin B12, aspartic acid, L asparagine, lysine, arginine, ornithine, cysteine, orotic acid, ethylenediaminetetraacetic acid (EDTA), silver ions, iodine and selenium.
Claim 23.  A screening method for assessing effectiveness of a treatment of a patient, including:
a.	taking a preliminary blood sample from the patient before treatment;
b.	treating the patient;
c.	taking blood samples from the patient at intervals during treatment and/or at the end of treatment;
d.	inoculating said preliminary blood sample and each of the blood samples from step c in a culture medium selective for acid-fast mycobacteria, said culture medium including: 
I.	A nutrient broth;
II.	Middle brook OADC liquid comprising purified water, bovine albumin, dextrose, catalase and oleic acid;
III.	Polyoxyethylene stearate;
IV.	A preparation of 6000 units of polymyxin B, 600 micrograms amphotericin B, 2400 micrograms nalidixic acid, 600 micrograms trimethoprim, and 600 micrograms azlocillin;
V.	Ferric mycobactin; and
VI.	At least 0.5% w/v tryptophan;

f.	staining each cultured sample after step e using a Ziehl-Neelsen staining method with an alcohol-free decolouriser, so that spheroplastic forms of acid-fast mycobacteria are visualized as red spots;
g.	counting and recording the red spots in each Ziehl-Neelsen stained sample to detect a significant decrease in the number of red spots as a result of treatment.
Claim 24. The method of claim 23, wherein the treatment is a treatment for inflammatory bowel disease. 
After entry of the above amendment, claims 16-24 can be allowed, including rejoinder of claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657